Citation Nr: 1512805	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of overpayment of disability compensation benefits in the amount of $39,987.50.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to October 1983, January 1991 to May 1991, and July 1998 to May 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises.  A Board hearing was requested and scheduled, and the Veteran failed to report for such hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requests a waiver of indebtedness.  In determining whether collection of a debt is against equity and good conscience one factor for consideration is whether collection of the debt would create undue hardship (e.g., whether collection would deprive debtor or family of basic necessities).  See 38 C.F.R. § 1.965 (2014).  In this case, the Veteran last submitted a Financial Status Report in 2009.  Since that time the Veteran left active duty and was awarded additional VA disability benefits.  As such, it appears that the Veteran's financial circumstances may have changed.  Accordingly, an updated Financial Status Report (VA Form 5655) should be requested before the waiver request is further reviewed.  

Accordingly, the case is REMANDED for the following action:

1. Request an updated VA Form 5655, Financial Status Report, from the Veteran.  He should be provided an appropriate amount of time to submit this evidence.

2. Then, readjudicate the claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




